Case: 12-13876       Date Filed: 10/08/2013      Page: 1 of 2


                                                              [DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                            FOR THE ELEVENTH CIRCUIT
                                      _____________
                                       No. 12-13876
                                      _____________


                     D.C. Docket No. 7:10-cr-00008-WLS-TQL-1


UNITED STATES OF AMERICA,
                                                           Plaintiff – Appellee,
versus

KENNETH B. BEVERLY,

                                                           Defendant – Appellant.

                                       ____________
                      Appeal from the United States District Court
                          for the Middle District of Georgia
                                    ____________
                                     (October 8, 2013)


Before PRYOR and HILL, Circuit Judges, and HALL,* District Judge.


_________________

*Honorable James Randal Hall, United States District Judge for the Southern District of Georgia,
sitting by designation.
              Case: 12-13876     Date Filed: 10/08/2013    Page: 2 of 2


PER CURIAM:

      Under an abuse of discretion standard, having reviewed the record and

considered oral argument of the parties, we affirm the district court.

      AFFIRMED.




                                          2